J-S55045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: S.R.A.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.M.A.                          :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 877 WDA 2020

                 Appeal from the Decree Entered July 22, 2020
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                           No(s): No. A 88 of 2019


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED DECEMBER 29, 2020

        A.M.A. (“Father”) appeals from the order dated July 21, 2020, and

entered July 22, 2020, granting the petition filed by C.M. (“Mother”), seeking

to involuntarily terminate Father’s parental rights to S.R.A. (“Child”) (born in

June of 2013), Mother’s minor, female child with Father, pursuant to the

Adoption Act, 23 Pa.C.S. § 2511(a)(1) and (b), so that her husband, G.M.,

(“Stepfather”), may adopt Child. We affirm.

        On December 19, 2019, Mother and Stepfather filed the petition to

involuntarily terminate Father’s parental rights to Child pursuant to 23 Pa.C.S.

§ 2511(a)(1) and (b). On December 23, 2019, Mother and Stepfather filed a




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55045-20



petition for Stepfather to adopt Child.1         Mother and Stepfather filed an

amended termination petition on February 10, 2020, again raising 23 Pa.C.S.

§ 2511(a)(1) and (b). On March 10, 2020, the trial court appointed Attorney

Margaret Gold to represent Child as Child’s guardian ad litem and legal

interests counsel (“GAL/Counsel”). On July 20, 2020, the GAL/Counsel filed a

report, in which she summarized her interviews with Father, Mother,

Stepfather, and Child. At the conclusion of her report, the GAL/Legal Counsel

recommended that Father’s paternal rights should be terminated. See Trial

Court Opinion, 9/9/20, at 1.

____________________________________________


1 In In re Adoption of L.B.M., 639 Pa. 428, 161 A.3d 172 (2017) (plurality),
our Supreme Court held that 23 Pa.C.S. § 2313(a) requires the appointment
of counsel to represent the legal interests of any child involved in a contested
involuntary termination proceeding. The Court defined a child’s legal interest
as synonymous with his or her preferred outcome. In In re T.S., 648 Pa.
236, 192 A.3d 1080 (2018) (filed August 22, 2018), the Supreme Court held
that the trial court did not err in allowing the children’s GAL to act as their sole
representative during the termination proceeding because, at two and three
years old, they were incapable of expressing their preferred outcome. The
Court explained, “if the preferred outcome of the child is incapable of
ascertainment because the child is very young and pre-verbal, there can be
no conflict between the child’s legal interests and his or her best interests; as
such, the mandate of Section 2313(a) of the Adoption Act that counsel be
appointed ‘to represent the child,’ 23 Pa.C.S. § 2313(a), is satisfied where the
court has appointed an attorney-[GAL] who represents the child’s best
interests during such proceedings.” Id. at 257, 192 A.3d at 1092-1093. Here,
Child was seven years old at the time of when GAL/Counsel interviewed her.
We do not comment on the quality of the GAL/Counsel’s representation of
Child. See In re: Adoption of K.M.G., 219 A.3d 662, 669 (Pa. Super. 2019)
(en banc) (filed September 13, 2019) (holding that this Court has authority
only to raise sua sponte the issue of whether the trial court appointed any
counsel for the child, and not the authority to delve into the quality of the
representation) (affirmed, ___ A.3d___ (Pa., filed November 10, 2020).


                                           -2-
J-S55045-20


        On July 21, 2020, the trial court held an evidentiary hearing on the

petition.      Mother and Stepfather testified on their own behalf.           N.T.,

7/21/20, at 6, 27.       Father presented the testimony of his mother, Child’s

paternal grandmother (“Paternal Grandmother”), and testified on his own

behalf. Id. at 37, 48. In the order dated July 21, 2020, and entered on July

22, 2020, the trial court terminated Father’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(1) and (b).

        On August 21, 2020, Father filed a notice of appeal, along with a concise

statement of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). In his brief, Father raises the following issues:

        1. Did the lower court abuse its discretion and commit an error of
        law when it held that the statutory grounds for involuntary
        termination of Father’s parental rights to Child were met under 23
        Pa.C.S.A. § 2511(a)(1), thereby determining that Father, by
        conduct continuing for at least six (6) months immediately
        preceding the filing of the petition to involuntarily terminate his
        parental rights, had failed or refused to perform parental duties?

        2. Did the lower court abuse its discretion when it determined that
        terminating Father's parental rights best serves the development,
        physical and emotional needs and welfare of the Child?

    Father’s Brief, at 3-4.2

        Father states his argument as follows:

              The lower court’s holding that the statutory grounds exist to
        involuntarily terminate parental rights of Father under 23
        Pa.C.S.A. § 2511(a)(1) is not supported by competent evidence
        and accordingly constitutes an abuse of discretion and/or an error
____________________________________________


2While Father stated his issues somewhat differently in his concise statement,
we, nevertheless, find his issues preserved for our review.

                                           -3-
J-S55045-20


      of law. The evidence of record demonstrates that Father, despite
      his issues with substance abuse and addiction, made numerous
      attempts to see or otherwise have contact with Child and
      endeavored to perform parental duties for Child by offering
      financial support for Child. Additionally, to the extent that it
      appears that Father should have done more during the pertinent
      six-month time period, the totality of circumstances must be
      considered, including the obstacles Father faced due to the PFA
      [Protection From Abuse order], his incarceration and Mother’s
      failure to answer his calls and respond to his messages asking to
      see Child.    The totality of circumstances does not support
      termination of Father’s parental rights under 23 Pa.C.S.A. §
      2511(a)(1).

            Even if the statutory grounds for involuntary termination
      exists under 23 Pa.C.S.A. § 2511(a)(1), the trial court’s analysis
      of the needs and welfare of Child under 23 Pa.C.S.A. § 2511(b)
      does not take into account Mother’s exclusion of Father from
      Child’s life, precluding Father from sustaining the bond that he
      had with Child during her first year of life.

Father’s Brief, at 9-10.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa. 2010). If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
      284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As has
      been often stated, an abuse of discretion does not result merely
      because the reviewing court might have reached a different
      conclusion. Id.; see also Samuel Bassett v. Kia Motors
      America, Inc., 613 Pa. 371[, 455], 34 A.3d 1, 51 (Pa. 2011);
      Christianson v. Ely, [575 Pa. 647, 654-655], 838 A.2d 630, 634
      (Pa. 2003). Instead, a decision may be reversed for an abuse of


                                      -4-
J-S55045-20


      discretion  only     upon       demonstration         of     manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at 28-
      30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion. In re Adoption of Atencio, [539
      Pa. 161, 165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.    In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id. (quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s termination of parental rights if

any one subsection of section 2511(a) has been satisfied. See In re B.L.W.,




                                       -5-
J-S55045-20


843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we focus on section

2511(a)(1) and (b), which provides:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

                                     ***
      (b) Other considerations.--The court in terminating the rights of a
      parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      With respect to subsection 2511(a)(1), our Supreme Court has held as

follows.

      Once the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court
      must engage in three lines of inquiry: (1) the parent’s explanation
      for his or her conduct; (2) the post-abandonment contact between
      parent and child; and (3) consideration of the effect of termination
      of parental rights on the child pursuant to Section 2511(b).

In re Adoption of Charles E.D.M., 550 Pa. 595, 602, 708 A.2d 88, 92



                                      -6-
J-S55045-20


(1988).

      Further, this Court has stated:

      [T]he trial court must consider the whole history of a given case
      and not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re B.,N.M., 856 A.2d 847, 854-855 (Pa. Super. 2004) (citations omitted).

      Regarding the definition of “parental duties,” this Court has stated as

follows:

            There is no simple or easy definition of parental duties.
      Parental duty is best understood in relation to the needs of a child.
      A child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely passive
      interest in the development of the child. Thus, this court has held
      that the parental obligation is a positive duty which requires
      affirmative performance.

                                      ***

            Parental duty requires that the parent act affirmatively with
      good faith interest and effort, and not yield to every problem, in
      order to maintain the parent-child relationship to the best of his
      or her ability, even in difficult circumstances. A parent must utilize
      all available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with his or her physical and emotional
      needs.

In re B.,N.M., 856 A.2d at 855 (citations omitted).

      This Court has stated “once the statutory grounds for termination have

been met under [s]ection 2511(a), the [trial] court must consider whether

                                        -7-
J-S55045-20


termination serves the needs and welfare of the child, pursuant to [s]ection

2511(b).” See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc).      The focus in terminating parental rights under section

2511(a) is on the parent, but it is on the child pursuant to section 2511(b).

Id.     In reviewing the evidence in support of termination under section

2511(b), our Supreme Court has stated as follows.

               [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
        of the child have been properly interpreted to include
        “[i]ntangibles such as love, comfort, security, and stability.” In
        re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [533
        Pa. 115, 121, 620 A.2d 481, 485 (Pa. 1993)], this Court held that
        the determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond. In
        re K.M., 53 A.3d at 791.

In re: T.S.M., 620 Pa. 602, 628-629, 71 A.3d 251, 267 (2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not




                                      -8-
J-S55045-20


necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

      We will review Father’s first issue regarding whether the trial court failed

to consider the obstacles and barriers erected by Mother and/or Stepfather to

impede Father’s performance of his parental duties, together with his second

issue, whether the trial court failed to consider Child’s best interest, and the

effect that severing the parental relationship between Father and Child would

have on Child’s current and future developmental, physical, and emotional

needs and welfare. See Father’s Brief, at 9-10; 14-16. Father argues:

            [T]he totality of circumstances demonstrates that Father,
      despite his substance abuse history, attempted on numerous
      occasions to see Child and provide her with financial support.
      However, his efforts were thwarted by Mother, who, on the
      occasions when she responded to his calls and messages,
      answered his requests to see Child by telling him to go to court,
      and who caused him to believe that he had no legal rights.
      Moreover, Paternal Grandmother's credible testimony reveals that
      Mother told Child that she did not have a father. This statement
      demonstrates Mother’s mindset in barring Father from Child’s life.

Father’s Brief, at 14-15.

      Father cites In re: J.R.E., 218 A.3d 920 (Pa. Super. 2019), in which

this Court reversed an involuntary termination order, and urges that In re:

J.R.E. and the instant appeal are similar, so that this Court should follow In

re: J.R.E. as precedent and reach the same result. He asserts:

      In In re J.R.E., the birth mother had no direct contact with her
      child for almost ten (10) years before the filing of the involuntary
      termination petition. In the instant matter, Father was a part of
      Child’s life for her first year, after which Mother completely shut
      Father out of Child’s life. The totality of circumstances in this case

                                      -9-
J-S55045-20


      warrants reversal of the lower court's application of 23 Pa.C.S.A.
      § 2511(a)(1) to involuntarily terminate Father’s parental rights.

Father’s Brief, at 15-16.

      We do not agree.      In In re: J.R.E., the father filed a petition to

involuntarily terminate the parental rights of the mother of his minor, male

child. The father had legal and physical custody of the eleven-year-old child,

who had suffered shaken baby syndrome as an infant, while residing in the

mother’s home, at the hands of an undetermined individual. The child had

been removed from the mother’s care and custody at the age of six months.

When the child was approximately fourteen to seventeen months old, the

mother had unsupervised physical custody on weekends in Florida, until the

individual who was suspected of committing the child abuse was found in the

mother’s home. At that point, when he was one year and nine months old,

the child was placed in the physical custody of his father in Pennsylvania. The

child remained in the physical custody and care of the father and his wife in

Pennsylvania, and, thereafter, the child did not have any contact with the

mother. In fact, the child believed that the father’s wife, his stepmother, was

his biological mother.

      The mother had only sporadic contact with the father and had only

indirect contact with the child. The mother occasionally communicated with

the father by telephone and through social media, and infrequently forwarded

packages containing clothing for the child. The father did not cooperate with

the mother’s efforts to contact the child. The father declined the mother’s

                                    - 10 -
J-S55045-20


telephone calls and rejected most of her packages. When the father allowed

the child to keep any items that the mother sent to the child, he did not inform

the child who had sent the gifts. The trial court involuntarily terminated the

mother’s parental rights under section 2511(a)(1) and (b). On appeal by the

mother, this Court reversed, finding that the father had not satisfied his

burden with regard to section 2511(a)(1), as there was no clear and

convincing evidence that the mother had evidenced a settled purpose of

relinquishing parental claim to a child or had refused or failed to perform

parental duties.

      This Court stated:

            Although the record establishes that Mother had no contact
      with [the child] during the relevant statutory period, and very little
      contact for a lengthy period prior to that timeframe, it is equally
      clear that the lack of contact and support is due, in substantial
      part, to a lack of cooperation and reasonable accommodation on
      the part of [the father], the custodial parent. As the October 30,
      2018 opinion makes clear, the trial court made no effort to
      examine [the mother’s] explanation for her conduct. In the
      absence of an individualized assessment of the explanations
      offered by [the mother] who faced permanent severance of her
      parental connection to [the child], there could be no reasoned
      determination that the circumstances of this case clearly called for
      involuntary termination.       Hence, the trial court abused its
      discretion in finding that the record was sufficient to support
      termination under section 2511(a)(1)

In re: J.R.E., 218 A.3d at 925-926.

      Regarding section 2511(b), we stated:

            In the exceptional circumstances presented in this case,
      where [the child] has not been informed of [the mother’s]
      existence and believes that [his stepmother] is his biological
      mother, the trial court elected to forgo the mandatory analysis

                                     - 11 -
J-S55045-20


     under section 2511(b), which examines the emotional bond
     between a parent facing termination and her child. The court
     instead considered [the child’s] “best interests” under 23
     Pa.C.S.A. 5328(a), a statutory provision that sets forth the factors
     to be considered in making an award of custody. We strongly
     suspect that this clearly erroneous choice was made to avoid the
     disclosure of [the mother’s] true identity to [the child], as the
     court adopted the GAL’s belief that [the child’s] reintroduction to
     [the mother] would be highly disruptive. See Trial Court Opinion,
     10/30/18, at 3 (“It is [the trial court’s] opinion that it is in [the
     child’s] best interest to maintain the lifestyle that he has been
     living for approximately the past eleven years. Reintroducing [the
     mother] to [the child] as his biological mother would be highly
     disruptive and detrimental to his life, considering that he is under
     the belief that [his stepmother] is his mother. The [GAL] also held
     this same viewpoint.”). In any event, while it may be correct that,
     in the short term, reintroduction may prove disruptive, it is more
     probable that [the child’s] longer term interests in stability and
     security in knowing his true parentage can only be served by a
     comprehensive program of counseling and accurate identification
     of his biological parents. Permanently severing a bond between a
     natural parent and a child in order to perpetuate a relationship
     built upon a misrepresentation does not, clearly and convincingly,
     serve the long-term well-being and emotional interests of [the
     child]. As these unique and challenging issues were never
     explored by the trial court, we cannot agree that the record would
     support termination under section 2511(b). Accordingly, we
     reverse.

In re: J.R.E., 218 A.3d at 926-927 (footnote omitted).

     In the instant appeal, the trial court made the following determinations

regarding section 2511(a)(1) and (b):

            Here, Father simply “failed to perform his parental duties”
     shortly after the child’s first birthday. Mother did not prevent
     Father from visiting with or speaking to the child. In fact, the child
     visited with the paternal grandparents on a regular basis. By his
     own admission, Father’s attempts to contact Mother were feeble,
     at best. Father did not file a Petition with the [c]ourt seeking
     visitation or custody of the child and Father did not bother to send
     the child birthday or Christmas cards or gifts. Moreover, even
     when he was not incarcerated, Father made no attempt to

                                    - 12 -
J-S55045-20


      financially support the child. Rather, Father stood by and put the
      burden of supporting the child solely on Mother’s shoulders.
      Fortunately, Mother dated and married a man that was willing to
      love and support the child. Accordingly, this [c]ourt affirms its
      finding that Mother proffered clear and convincing evidence with
      regard to subsection (a)(1).

             Having determined that Father’s conduct warranted
      termination, the [c]ourt then turned to the issue of whether
      termination served the emotional needs and welfare of the child.
      The testimony at the hearing established without a doubt that the
      child’s best interests would be served by terminating Father’s
      parental rights and permitting the adoption by Stepfather to
      proceed. The child and Stepfather have a very strong parent[-
      ]child bond, which, as a result of Father’s actions, no longer exists
      between Father and the child. In addition, even though the child
      is not his “legal” daughter, the [s]tepfather treats her as a
      daughter by supporting her developmentally, emotionally, and
      financially. As such, the second prong of the statute has been
      satisfied.

             For the foregoing reasons of fact and law, the [c]ourt finds
      that the Order of Court dated July 21, 2020 terminating Father’s
      parental rights was supported by clear and convincing evidence;
      [sic] and therefore, proper under the facts of this case.

Trial Court Opinion, 9/9/20, at 3-4.

      The present case is distinguishable from the scenario in In re: J.R.E.,

in that Mother had informed Child about Father’s existence when Child was

pre-kindergarten age. There was no evidence that Mother rejected any cards

and/or gifts that Father would send to Child, as there was no evidence that

Father, in fact, did attempt to send Child cards and/or gifts. The trial court

specifically found that Mother did not serve as an obstacle between Father and

Child, but, rather, that Father did not attempt to assert any rights to contact

with Child. The competent evidence in the record supports the trial court’s


                                       - 13 -
J-S55045-20


finding. Moreover, unlike the trial court in In re: J.R.E., the trial court in the

instant case properly considered section 2511(b) and determined that there

is no bond between Child and Father that, if severed, would cause emotional

harm to Child. Rather, the trial court found that, because of Father’s lack of

maintaining contact with Child, Stepfather has filled the role of father for Child,

and it is with Stepfather that Child has a strong bond.

      Thus, after a careful review of the record, this Court finds the trial court’s

decision to terminate the parental rights of Father under section 2511(a)(1)

and (b) is supported by competent, clear and convincing evidence in the

record. In re Adoption of S.P., 616 Pa. at 325-326, 47 A.3d at 826-827.

Accordingly, we affirm the trial court order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2020




                                      - 14 -
J-S55045-20




              - 15 -